Vacated by Supreme Court, March 21, 2005

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4254



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MICHAEL SHANE SATTERFIELD, a/k/a Michael Shane
Gillispie,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-339; CR-03-246; CR-03-247)


Submitted:   October 1, 2004                 Decided:   November 5, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Michael
Francis Joseph, Assistant United States Attorney, Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Shane Satterfield pled guilty to three counts of

bank robbery, 18 U.S.C. § 2113(a) (2000) (Counts 1-3), and was

sentenced as a career offender, U.S. Sentencing Guidelines Manual

§   4B1.1    (2003),     to   a     term   of   160    months       imprisonment.

Satterfield’s attorney has filed a brief pursuant to Anders v.

California,     386    U.S.   738    (1967),    raising    as   a    potentially

meritorious issue the district court’s decision not to depart below

the guideline range, but asserting that in his view there are no

meritorious issues for appeal.             Satterfield has filed a pro se

supplemental     brief    raising     additional      issues.       Counsel   for

Satterfield has also moved for leave to file a supplemental brief

addressing the effects of Blakely v. Washington, 124 S. Ct. 2531

(2004).     The motion is granted and the motion is deemed to provide

the supplemental argument concerning Blakely.             After consideration

of this court’s decision in United States v. Hammoud, ___ F.3d ___,

2004 WL 2005622 (4th Cir. Sept. 8, 2004) (en banc), we find any

claim made in reliance on Blakely to be without merit.                 We affirm

the conviction and sentence.

             A sentencing court’s decision not to depart is not

reviewable on appeal unless the court’s decision resulted from a

mistaken belief that it lacked the legal authority to depart.

United States v. Shaw, 313 F.3d 219, 222 (4th Cir. 2002); United

States v. Carr, 271 F.3d 172, 176-77 (4th Cir. 2001).                 The record


                                      - 2 -
discloses that the district court was aware of its authority to

depart and exercised its discretion in deciding not to depart.

Therefore, this claim is not properly before us.

           In his pro se supplemental brief, Satterfield argues that

the sentencing guidelines are unconstitutional under Blakely and

that Blakely renders his career offender sentence/status erroneous.

In light of our decision in Hammoud, we find no merit in either

claim.   Satterfield further contends that he did not qualify for

career offender status under the sentencing guidelines.            Because

Satterfield did not object to his career offender status in the

district court, the plain error standard of review applies.         Under

the plain error test, United States v. Olano, 507 U.S. 725, 732-37

(1993), a defendant must show that (1) error occurred; (2) the

error was plain; and (3) the error affected his substantial rights.

Id. at 732.   Even when these conditions are satisfied, this court

may exercise its discretion to notice the error only if the error

“seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”    Id. (internal quotation marks omitted).

           Satterfield   first   argues     that   his   career   offender

sentence violated the Double Jeopardy Clause in two respects.

First, he claims that the guideline calculation violated double

jeopardy by assigning two offense levels under § 2B3.1(b)(1) for

taking the property of a financial institution, and later assigning

one   additional   offense   level   “for   each   bank.”     Presumably,


                                 - 3 -
Satterfield is referring to the multiple-count adjustment under

§ 3D1.4.      No error occurred in this respect because the same

conduct may be counted under two or more guideline provisions

unless such double counting is expressly prohibited.         United

States v. Wilson, 198 F.3d 467, 472 n.* (4th Cir. 1999).        The

Double Jeopardy Clause is not violated by guideline sentence

enhancements.     United States v. Williams, 954 F.2d 204, 208 (4th

Cir. 1992).      Satterfield asserts that a second double jeopardy

violation occurred when his criminal history was used twice--first

to place him in criminal history category VI, then to add offense

levels because he was a career offender.        This claim is also

without merit.

           Satterfield next claims that the district court erred

when it counted his third-degree burglary conviction as a predicate

conviction because he served only seven months of the one-to-seven

year sentence.    As discussed above, a predicate conviction must be

a felony, but a felony, as defined in the guidelines, is any prior

adult federal or state conviction punishable by imprisonment for a

term exceeding one year, regardless of the actual sentence imposed

or served.    USSG §§ 4A1.2(b)(1), 4B1.2, comment. (n.1).   Because

Satterfield received a sentence of up to six years confinement, the

conviction was correctly treated as a felony conviction.

           Last, Satterfield asserts that he was prejudiced by his

attorney’s deficient performance. Claims of ineffective assistance


                                - 4 -
are not usually reviewed on direct appeal.    To succeed on a claim

of ineffective assistance on direct appeal, a defendant must show

conclusively from the face of the record that counsel provided

ineffective representation.   United States v. James, 337 F.3d 387,

391 (4th Cir. 2003), cert. denied, 124 S. Ct. 1111 (2004).    Here,

the record does not conclusively demonstrate that counsel was

ineffective.

          Pursuant to Anders, this court has reviewed the record

for reversible error and found none.       We therefore affirm the

conviction and sentence.   This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.     If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 5 -